GROSSCUP, Circuit Judge,
dissenting:
Had the majority opinion confined ,the reversal to the alleged error respecting the burden of proof, and its supposed shift from the plaintiff below to the defendant below, I might have been able to concur. But the effect of the opinion is to dispose of the case finally, not for this error; but because there is no sufficient proof justifying a verdict for the plaintiff below. This compels me to dissent.
The law applicable to this case, as I conceive it, is expressed by Shaw, Chief Justice, in Foster v. Mansfield, 3 Metc. (Mass.) 414, as follows: 'Whether, when a deed is executed, and not immediately delivered to the grantee, but handed to a stranger, to be delivered to the grantee at a future time, it is to be considered as the deed of the grantor presently, or as an escrow, is often matter of some doubt; and it will generally depend rather on the words used and the purposes expressed, than upon the name which the parties give to the instrument. Where the future delivery is' to depend upon the payment of money, or the performance of some other condition, it will be deemed an escrow. Where it is merely to await the lapse of time, or the happening of some contingency, and not the performance of any condi*33tion, it will be deemed the grantor's deed presently”; and by the Supreme Court of Indiana in Stout v. Rayl, 45 N. E. 517, as follows: “An eminent author correctly and clearly states the law thus: ‘Where a grantor executes a deed, and delivers it to a third person, to hold until the death of the grantor, the latter parting with all dominion over it, and reserving no right to recall the deed or alter its provisions, it seems to be settled by the weight of authority that the delivery is effectual, and the grantee, on the death of the grantor, succeeds to the title. A delivery of this kind may be considered, in effect, an escrow, but differs from that in the fact that a delivery in escrow is dependent upon the performance of some event, and not upon the lapse of time’ ”; and again by the Supreme Court of Massachusetts, through Gray, Chief Justice, in Moore v. Hazleton, 9 Allen, 106, as follows: “When an instrument of conveyance is sealed and delivered, with an intention on the part of the grantor that it should operate immediately, and there is nothing to qualify the delivery but keeping the deed in the hands of the grantor, it is a valid and effectual deed, in law and equity; and execution of the deed in the presence of an attesting witness is sufficient evidence from which to infer a delivery.”
It will thus be seen that the question is one purely of intention; and intention is the state of mind with which an act is performed. What was Mrs. Farnsworth’s state of mind with respect to the assignment? If it was that the note and mortgage should become, presently, the property of the assignee, she had no powef thereafter to recall it, whatever might have been her change of mind. If otherwise, the assignment could not take effect, except as a testamentary devise.
This question of intention — her state of mind at the time the act was performed — is one of fact, and is to be solved, like other questions of fact, not provable by direct testimony', by resort to every character of circumstance that fairly and reasonably aids in disclosing what her mind, at the time, was. At the time the action was brought- the assignor was dead, the assignee was dead, and the intermediary was dead. No one was left to speak, directly, out of the memory that clothed the transactions. Resort was necessarily had to circumstances- — the only witness left to point out the way to the truth.
These may be marshalled in favor of the plaintiff below as follows:
The fact that the assignment was not contingent, hut was absolute in its terms to the assignee, his heirs, executors, and assigns; the fact that the deposit of the assignment was not disturbed by-Mrs. Farnsworth after her return from the south in April, 1895, until the next October, although during that period she lived within a block and a half of Green’s office; the fact that the assignment was enclosed in an envelope separate from the other papers in the possession of Green; the fact that this envelope contained an endorsement to the effect that it was to be delivered, in case of Mrs. Farnsworth’s death, to James H. Farnsworth, or his heirs; the fact that Mrs. Farnsworth and her deceased husband were without children, she being possessed of property in her own right, the note and *34mortgage Raving been his separate property; the fact that the as-signee was Mrs. Farnsworth’s husband’s favorite brother, and that this assignment was essential to carry the property to him, otherwise it would go to her next of kin; the fact that, previous to the assignment, statements were made by her to the effect that, after her death, this brother would be better off; and the fact that the assignment was handed by Green, while living, not to the beneficiaries under the Will, but to the representative of James H. Farnsworth.
On behalf of the defendant below, the circumstances proven may be marshalled as follows:
That the assignment was not immediately delivered into the hands of the assignee who was then living; that Green was Mrs. Farns-worth’s agent in other business transactions, and had custody of some of her other papers; that in October, 1895, a few days before her death, there was paid in upon the note and mortgage the interest for the preceding year which was credited by Green, and in November following sent to Mrs. Farnsworth; that Mrs. Farnsworth, shortly before her death, made a will bequeathing the note and mortgage in question to others.
It seems clear to me, from this summary of circumstances pro and con, that there is a wide margin for honest differences as to the intent of Mrs. Farnsworth. It is to be noted that no interest fell due, or was paid in the interval between the assignment and the time when, just before her death, she asked that the interest be remitted to her. Her change of mind, under the influence of the people who finally became the beneficiaries of her Will, may account for this last request, and thus leave it without much evidential cogency respecting her state of mind at the time the assignment was deposited with Green. It is to be noted, too, — as bearing upon the fact that the assignment was not immediately delivered into the hands of the assignee — that the assignee resided at a great distance, and was in somewhat embarrassed financial circumstances. It frequently happens, as the reported cases abundantly show, that, for reasons known only to the giver, a gift inter vivos is made to take effect in the future.
We have here, then, as I think, the case of a formal assignment of the note and mortgage,- perfected as a gift inter vivos, except as to the intent with which it was deposited with Green; and accompanied by all the accessible circumstances, some of them tending to show that the delivery was meant to be in prmsenti, others that it was meant to be in the nature of a testamentary devise, but none of them, either separately or cumulatively, rising to the conclusiveness of a presumption of law, one way or the other. Such a question— the state of mind of a deceased person — dependent, as it is, for its solution upon footprints thus picked out from the pathways trod by these dead people, should, above all others, be submitted to the judgment of a jury. It is, at any rate, not fairly solvable, under the circumstances presented, as a matter of law.